DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022, has been entered.

	In response, the applicant amended claims 1, 2, 8, 9, 15, and 16. Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant has appropriately amended the claims. The claims now recite at least one additional element (“responsive to…autonomously driving, via an engine of the service provider transport to a meeting point with the transport”) which integrates the abstract idea into a practical application of that idea. The rejections of claims 1-20 under 35 U.S.C. 101 have been withdrawn.


Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 15 under 35 U.S.C. 103 have been considered, , but are moot in view of a new grounds of rejection. 
	Examiner notes that Applicant’s repeated assertion that Goei fails to disclose autonomous vehicles is not persuasive, and that Applicant has not addressed the Examiner’s previous citation to portions of Goe which disclose autonomous vehicles. Specifically, Goei does in fact disclose that the service provider transports may actually be autonomous vehicles ([0058] “autonomous vehicle control…autonomous, self0driving mStations…will interact with autonomous mABStations to engage with in rendezvous with drivers” among others).

	
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on March 9, 2022 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	 Claims 1, 8, and 15 have been amended to require “responsive to the payment for the service offer, autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination”. This embodiment is not supported by Applicant’s disclosure, and constitutes new matter. Paragraph [0050] of the specifically as originally-filed suggests that once a service provider transport determines that the offer is accepted and paid for (over the blockchain), the service provider transport travels to a meeting point to provide the service/goods. There is nothing to suggest the  transport drive autonomously to do so. Paragraph [0051] discloses a separate embodiment wherein after a transport accepts and pays for an offer sent by a service provider system, the service provider system locates an available service provider transport within the range and sends the service provider transport to provide the service/goods. Generally “sending” the service provider transport to provide the service/good does not support autonomously driving the service provider transport to do so. Paragraphs [0045]-[0046] vaguely refer to autonomous driving systems and suggests that they are build using various sensors and that companies are in a race to full autonomy, which actually suggests these companies did not actually possess vehicles capable of full autonomy. This general reference to autonomous driving systems does amount to a disclosure that Applicant’s invention involves (or that Applicant possessed) “responsive to the payment for the service offer, autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination”. If anything, these two paragraphs appear simply to discuss a state of the art as it pertains to autonomous driving systems, not that Applicant’s invention actually utilizes such systems (let alone the specific embodiment presently claimed). Instead, paragraphs [0078] and [0081] and [0084], which complement the embodiments discussed in paragraphs [0050]-[0051] cited above, merely suggest the system transmits an instruction to a selected service provider transport to provide the service to the transport, and that the instruction may include a location/time to provide the service. This does not amount to “autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination”. 
	Examiner further notes that claim 8 requires the same processor to identify and select a service provider transport from the plurality of service provider transports and to them autonomously drive the service provider transport to a meeting point. This is an additional reason why the embodiment in claim 8 is unsupported new matter, as the disclosure never suggests an embodiment wherein a vehicle itself identifies and select a service provider transport from the plurality of service provider transports, and also fails to discus a remote processor autonomously driving a vehicle. Claim 15 has a similar problem as it requires a single medium to perform these functions.
As such, Applicant’s invention includes new matter. One of ordinary skill in the art would not recognize, in light of the above-cited pertinent sections of the disclosure, that the written description of the invention provides support for “responsive to the payment for the service offer, autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination”. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”
Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwietzer et al. (U.S. PG Pub No. 2020/0250720, August 6, 2020 - hereinafter "Schwietzer”) in view of Goei (U.S. PG Pub No. 2019/0351783, November 21, 2019 - hereinafter "Goei”) in view of Kelly  et al. (U.S. PG Pub No. 2019/0279181 September 12, 2019 - hereinafter "Kelly”)

With respect to claims 1, 8, and 15, Schwietzer teaches a method, a system, and a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method (Fig 1B), comprising;
a processor of a service provider system;  (Fig 1B & [0086] “travel management platform…using processor, memory…”),
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (Fig 1B & [0086] “travel management platform…using processor, memory…” & [0092])
detecting, by a service provider system, a transport within a range of the service provider system while the transport is travelling to a destination ([0023] & [0028] “determine the refueling event based on the location information, the route information…determine a location, along the route, at which the refueling event is predicted to be needed…10-mile radios along the route…”…“ identify the plurality of refueling stations…being located proximate to the predicted location…within a threshold driving distance…near a highway exist that is near the predicted location” – therefore the system determines a transport that is and/or will be within a future range (e.g., of one or more refueling stations), [0010] could be currently within range – Examiner notes that prior art reference Goei (relied on below) also discloses this limitation)
sending, by the service provider system, a service offer to the transport; ([0025] “travel management platform can transmit…notification of the refueling event…indication that a refueling event is predicted to be needed…notification can include a request for approval…to initiate the process to identify one or more offers for the refueling event…can include a request to select button” – therefore the system sends a service offer (e.g., offer to identify a service provider to service the vehicle/user) to the transport, [0010] “client device can be a device associated with…the vehicle”)
determining, via a blockchain ledger of the service provider system, that the transport has accepted the service offer ([0008] “can securely manage the process of obtaining the offers…by orchestrating the process via a distributed ledger or blockchain”, [0032] “access the respective refueling offers in the distributed ledger…”, [0039] “upon acceptance…smart contract in the distributed ledger”)
responsive to the acceptance of the service offer, acquiring agreements to perform a service from a plurality of service providers ([0025]-[0029] “approval, from the user, for the travel management platform to initiate the process to identify one or more offers for the refueling event…can identify a plurality of refueling stations…based on receiving an instructions…to identify the plurality of refueling stations…” & [0033]-[0034] “the refueling station devices can provide respective offers for the refueling event to the travel management platform…” – the system provides the refueling event parameter data (e.g., via blockchain) to receive applicable offers (i.e. “agreements”)  from a plurality of service providers qualified to provide the required service, [0090] “receiving…respective offers…based on the one or more parameters”)
identifying and selecting, by the service provider system, a service provider from the plurality of service providers which is available and within the range based on the agreements ([0035]-[0038] “the travel management platform can automatically select the offer for the refueling event…can further transmit a request for confirmation of the selected offer…user can approve the selection…instead…the user can select an offer from the plurality of offers…add the refueling station as an intermediate destination” – therefore the system either directly or indirectly selects an offer and associated service provider from the plurality of service providers based on the agreements, [0091] “can select an offer”, [0096], – Examiner notes that prior art reference Goei (relied on below) also discloses this limitation)
Although Schwietzer suggests that the refueling stations can be “any other type of commercial location that offers refueling services” ([0014]), Schwietzer does not appear to disclose wherein the refueling stations are “transports” (i.e., mobile vehicles). Schwietzer does not appear to disclose,
a plurality of service provider transports…a service provider transport from the plurality of service provider transports
determining, via the blockchain ledger of the service provider system, that the transport has paid for the service offer; 
and responsive to the payment for the service offer, autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination 
However, Goei discloses detecting transport within range of one or more mobile service providers while it is travelling to a destination ([0040] & [0044] & [0050]) to solicit offers from the service providers and identify/select a service provider to perform the service ([0050] & [0060]-[0062] & [0067] & [0069]). Goei further discloses
a plurality of service provider transports…a service provider transport from the plurality of service provider transports (Fig 2 tags 202a & 202b & 202c; [0037] “mobile stations…vehicles or transportable platforms…equipped with charges”, [0041] “continuously monitores the location of the mOperators…matched to candidate mOperators that could intercept and meet the driver at pre-arranged rendezvous point…booking…within pre-defined parameters”, [0069])
autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination  (Fig 2 tags 202a & 202b & 202c “driver driving to rendezvous point along his trip route…in range mOperator will turn and drive to rendezvous point” ; [0034] “dispatched…to meet a requesting driver…could continue to travel the original route”,  ([0058] “autonomous vehicle control…autonomous, self0driving mStations…will interact with autonomous mABStations to engage with in rendezvous with drivers, [0038] “rendezvous with the reserving driver along the driver’s planned route…to minimize the time loss…by the need to detour a long distance”, [0039] “dispatched at the appropriate time to rendezvous” – i.e., “sending” it to the meeting point to provide the service, [0051] dispatching,  [0041] “continuously monitors the location of the mOperators…matched to candidate mOperators that could intercept and meet the driver at pre-arranged rendezvous point…booking…within pre-defined parameters”, [0069]).
Goei suggests it is advantageous to include a plurality of service provider transports and selecting a service provider transport from the plurality of service provider transports, and autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination, because doing so can enable a user to refuel their vehicle (and/or receive some other service such as receiving food) along a route where fixed stations may be scare or very far off route and because doing so can provide additional revenue opportunities for service providers ([0053], [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Schwietzer to include a plurality of service provider transports and selecting a service provider transport from the plurality of service provider transports, and autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination, as taught by Goei, because doing so can enable a user to refuel their vehicle (and/or receive some other service such as receiving food) along a route where fixed stations may be scare or very far off route and because doing so can provide additional revenue opportunities for service providers.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of service provider transports and selecting a service provider transport from the plurality of service provider transports, and s autonomously driving, via an engine of the service provider transport to a meeting point with the transport to provide the service to the transport while the transport is in-route to the destination, as taught by Goei, in the method, system, and medium of Schwietzer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable a user to refuel their vehicle (and/or receive some other service such as receiving food) along a route where fixed stations may be scare or very far off route and because doing so can provide additional revenue opportunities for service providers.


Schwietzer and Goei do not appear to disclose,
determining, via the blockchain ledger of the service provider system, that the transport has paid for the service offer; and responsive to the payment for the service offer, driving, to provide the service to the transport
However, Kelly discloses
determining, via the blockchain ledger of the service provider system, that the transport has paid for the service offer; and responsive to the payment for the service offer, driving, to provide the service to the transport ([0101] “after the order has been processes and paid for…remote drive…delivery driver…sent to the more location”, [0279]-[0280] “once a combined order is…processed, appropriate payment may be made…autonomous vehicle/car or delivery drone may instead serve as the delivery vehicle…processed to deliver the organizer’s food items at the desired delivery location”, [0302], [0355]-[0358] blockchain ledger used to encrypt/track data such as the payment data and therefore determining that the transport has paid for the service offer by the central system may occur via the blockchain ledger of the service provider system)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include determining, via the blockchain ledger of the service provider system, that the transport has paid for the service offer; and responsive to the payment for the service offer, driving, to provide the service to the transport, as taught by Kelly, in the method, system, and medium of Schwietzer in view of Goei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable pre-payment of the service/offer and/or ensuring the user has paid for the service/offer prior to dispatching the delivery vehicles.

With respect to claims 2, 9, and 16, Schwietzer teaches the method of claim 1, the system of claim 8, and the medium of claim 15;
comprising instructing the service provider transport to provide the service to the transport according to the service offer ([0038]-[0039] “can receive an indication of an acceptance of the offer…can generate a smart contract, between the user and the refueling station…store the smart contract in the distributed ledger…can identify various aspects of the refueling event…” & [0054] “can include a price per unit of fuel that was negotiated for the refueling event” & [0063] “can transmit the information associated with the offer to the…refueling station device” – creating the contract (which is sent to the provider) amounts to an instruction to the service provider to provide the service to the transport according to the offer – Examiner notes that service provider transport has already been taught per the combination of references as explained above and that Goei  also discloses this limitation)

Examiner notes that Goei also discloses this limitation ([0102] & Fig 2 tag 202a & [0039] & [0051])

With respect to claims 3, 10, and 17, Schwietzer and Goei teach the method of claim 1, the system of claim 8, and the medium of claim 15. Although Schwietzer suggests proximity may be used to select an offer/service provider”, Schwietzer does not appear to explicitly disclose,
selecting a service provider transport that is closest to the transport
However, Goei further discloses
selecting a service provider transport that is closest to the transport ([0069] “determine the charging unit that is closest to the vehicle using the charger locator controller”, [0092])
Goei suggests it is advantageous to include selecting the service provider transport that is closest to the transport, because doing so can ensure the service provider transport can reach the transport quickly and efficiently ([0069], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Schwietzer to include selecting the service provider transport that is closest to the transport, as taught by Goei, because doing so can ensure the service provider transport can reach the transport quickly and efficiently.
Furthermore, as in Goei, it was within the capabilities of one of ordinary skill in the art to modify the method, system, and medium of Schwietzer to include selecting the service provider transport that is closest to the transport, as taught by Goei. Furthermore, as in Goei, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would ensure the service provider transport can reach the transport quickly and efficiently, as is needed in Schwietzer.

With respect to claims 4, 11, and 18, Schwietzer teaches the method of claim 3, the system of claim 10, and the medium of claim 17;
wherein the sending comprises providing a location of the service to the transport ([0038]-[0040] “can add the refueling station as an intermediate destination along the route…to navigate to the refueling station associated with the offer”, [0054] “information associated with the refueling event can include information identifying that the refueling station…has been added to the route…name of the refueling station…address of the refueling station” – therefore the system provides at least a location of the service to the transport)
Schwietzer does not appear to explicitly disclose,
providing a time of the service to the transport
However, Goei further discloses
providing a time of the service to the transport ([0067] “requested time or projected time based upon the travel plan…an appointment…is made…and the driver is notified” & [0070] “appointment database…indicates a charging unit and times that the charging unit is presently scheduled to be charging a particular vehicle…receives and stored a user selection”, [0108]-[0109] “user may be prompted along the way with reservation time alerts…when a user stops at an appointed time at an appointed charging unit location”, [0092]-[0094], [0051] “to rendezvous at the same anticipated time…with the driver”)
Goei suggests it is advantageous to include providing a time of the service to the transport, because doing so can ensure the vehicle arrives at the location according to the agreed upon offer/schedule ([0069], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Schwietzer to include providing a time of the service to the transport, as taught by Goei, because doing so can ensure the vehicle arrives at the location according to the agreed upon offer/schedule.
Furthermore, as in Goei, it was within the capabilities of one of ordinary skill in the art to modify the method, system, and medium of Schwietzer to include providing a time of the service to the transport, as taught by Goei. Furthermore, as in Goei, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would ensure the vehicle arrives at the location according to the agreed upon offer/schedule.


With respect to claims 5 and 12, Schwietzer teaches the method of claim 1, and the system of claim 8;
comprising, responsive to the acceptance of the service offer, recording a service transaction ([0036] & [0038]-[0040] & [0049] & [0095]-[0096] a variety of these described processes (e.g., transmitting a notification of the service details/selection or adding information to the blockchain responsive to the selected/accepted offer) constitute “recording a service transaction”)
Examiner notes Goei also discloses this limitation at [0070] & [0092]-[0094] & [0096] & [0106]-[0107].

With respect to claims 6, 13, and 19, Schwietzer teaches the method of claim 1, the system of claim 8, and the medium of claim 15;
wherein the agreements to perform the service constitute a consensus on a blockchain ([0032]-[0033] “can provide the one or more parameters to the plurality of refueling stations by storing…in a distributed ledger…refueling station devices can provide respective offers…by storing…in the distributed ledger...can automatically generate an offer for the refueling event…” & [0039] “can generate a smart contract, between the user and the refueling station…store the smart contract in the distributed ledger…can identify various aspects of the refueling event…” & [0055] “obtaining the offers…orchestrating the process via a distributed ledger or blockchain” – the offers and smart contracts to perform the service are written to the blockchain and therefore inherently constitute a consensus on the blockchain)

Examiner notes that prior art reference Pratz (cited at the end of this action and not relied upon) also discloses smart contracts representing  vehicle servicing offers that are added to a blockchain via a consensus protocol and whose execution may triggered based upon vehicle sensor data ([0028]-[0030] & [0034] & [0037] & [0040] & [0057]).



With respect to claims 7, 14, and 20, Schwietzer teaches the method of claim 6, the system of claim 13, and the medium of claim 19;
comprising executing a smart contract to select the service provider transport from the plurality of service provider transports based on the consensus ([0032]-[0033] “can provide the one or more parameters to the plurality of refueling stations by storing…in a distributed ledger…refueling station devices can provide respective offers…by storing…in the distributed ledger...can automatically generate an offer for the refueling event…” &  [0039] “can generate a smart contract, between the user and the refueling station…store the smart contract in the distributed ledger…can identify various aspects of the refueling event…” – therefore the system executes a smart contract to select the service provider transport from the plurality of service provider transports based on the consensus)

Examiner notes that prior art reference Pratz (cited at the end of this action and not relied upon) also discloses smart contracts representing  vehicle servicing offers that are added to a blockchain via a consensus protocol and whose execution may triggered based upon vehicle sensor data ([0028]-[0030] & [0034] & [0037] & [0040] & [0057]).


	
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pratz et al. (U.S. PG Pub No. 2020/0058176, February 20, 2020) teaches smart contracts representing  vehicle servicing offers that are added to a blockchain via a consensus protocol and whose execution may triggered based upon vehicle sensor data ([0028]-[0030] & [0034] & [0037] & [0040] & [0057])

Starns (U.S. PG Pub No. 2019/0204097, July 4, 2019) teaches determining if vehicle servicing is required based on sensor info and identifies mobile servicing vehicles within range of the vehicle and receives offers from the servicing vehicles and selects one and creates a meet-up location and time.

Bader (U.S. PG Pub No. 2021/0049551, February 18, 2021) teaches detecting a vehicles location and sending them an offer is they would like food delivered to their vehicles and then identifying a plurality of restaurants that can service this food request and then sending the user a plurality of mobile food vendor options and then selecting a mobile food vendor and then instructing a mobile food delivery vehicle to a location and time to deliver the food to the user’s vehicle.

Horn et al. (U.S. PG Pub No. 2017/0220998, August 3, 2017) teaches smart contracts within blockchain used to match a vehicular service requirement with service providers based on the parameters of the request, including location/proximity ([0120]-[0121])

Narayanaswami (U.S. PG Pub No. 2020/0200824, June 25, 2020) teaches smart contracts within blockchain network which includes charging stations and triggering execution of a smart contract based on sensor data and battery events

Hanen  (U.S. PG Pub No. 2003/0125963, July 3, 2003) teaches detecting a vehicles location and sending them an offer is they would like food delivered to their vehicles and then identifying a plurality of restaurants that can service this food request and then sending the user a plurality of mobile food vendor options and then selecting a mobile food vendor and then instructing a mobile food delivery vehicle to a location and time to deliver the food to the user’s vehicle

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621